      Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 1 of 29



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                    :
EVA TONIN
                                    :

     v.                             :   Civil Action No. DKC 19-0323

                                    :
BALTIMORE CITY POLICE DEPARTMENT
                                    :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this employment

discrimination suit are a motion to dismiss for failure to state

a claim, (ECF No. 24), and a motion for leave to file opposition

to Defendant’s motion to dismiss out of time.        (ECF No. 27).     The

issues have been briefed, and the court now rules, no hearing being

deemed necessary.     Local Rule 105.6.     For the following reasons,

Plaintiff’s motion for leave to file her response will be granted,

and Defendant’s motion to dismiss will be granted in part and

denied in part.

I.   Background

     Unless otherwise noted, the facts outlined here are set forth

in the amended complaint and construed in the light most favorable

to Plaintiff.     Plaintiff Eva Tonin (“Ms. Tonin”) is a resident of

Washington, D.C., and, until recently, was employed by Defendant

the Baltimore City Police Department (“BPD”).        Ms. Tonin was hired

on August 29, 2010, as a Police Officer.          She alleges that her
       Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 2 of 29



performance was “always satisfactory,” and she was eventually

assigned to Defendant’s Southwest District in 2013.            It is there

that her supervisor John Ferinde, she claims, first “subjected her

to discriminatory harassment based on her sex, national origin,

and retaliation after she reported and complained about him.”

      The mistreatment came to a head after Plaintiff returned to

work on March 2016 following a “work-related car accident” that

left her with limited ability to “walk, stand, and bend.”            At some

point thereafter, Sgt. Ferinde’s alleged “constant discrimination

and harassment” caused Plaintiff to suffer from “extreme stress,

anxiety and depression.”       A series of incidents followed where

Plaintiff was increasingly denied the reasonable accommodations

she felt she needed for her latter mental conditions, particularly

no direct contact with prisoners.         She also was subjected to a

series of reprimands and transfers that she felt were retaliatory

in nature due to her EEOC complaints in 2016, 2018 and 2019, as

well as her continued requests, in some instances, to secure

accommodations she had previously been offered.

      This background is well laid out in the previous opinion

partially dismissing the original complaint and granting Plaintiff

leave to amend.     (ECF No. 21); Tonin v. Balt. City Police Dept.,

No. DKC 19-0323, 2020 WL 3259083, at *1-11 (D.Md. June 15, 2020).

The   general   allegations   in   the   amended   complaint   are   mostly



                                     2
         Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 3 of 29



unchanged from those in the original complaint. (Compare ECF No.1,

with ECF No. 23).1

     The original complaint, filed on February 3, 2019, brought

five claims against the BPD under Title VII, 42 U.S.C. §§ 2000e et

seq (“Title IV”) for discrimination based on sex and national

origin, retaliation, hostile work environment and retaliatory

hostile work environment (Counts I-V), and four claims under the

Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq (“the

ADA”).     On October 7, 2019, the BPD filed a motion to dismiss for

failure to state a claim.          It first argued that the 2016 EEOC

complaint by Plaintiff was not properly before the court and that

only the conduct occurring within 300 days of the 2018 EEOC

complaint filed on March 19, 2018, were not time-barred.             It also

challenged Counts I-V for their failure factually to support

Plaintiff’s discrimination claims under Fed.R.Civ.P. 12(b)(6).

(ECF No. 11).

     The      earlier    ruling    held    that   the   events    underlying

Plaintiff’s 2016 EEOC complaint could be included as background

only (except possibly as they related to a claim of hostile work

environment), that only those claims occurring after May 23, 2017,

were not time-barred, and that an amended complaint that added

facts after the initial filing of the 2019 EEOC claim would be


     1The analysis below highlights where added facts are relevant
to one of the five Counts contained in the amended complaint.
                                       3
       Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 4 of 29



properly considered.         Counts I-V were dismissed with leave to

amend, but Plaintiff’s claims under the ADA, Counts VI-IX, survived

as unchallenged on Fed.R.Civ.P. 12(b)(6) grounds.             Tonin, 2020 WL

3259083 at *6-*9.

       Plaintiff filed an amended complaint on July 7, 2020.              (ECF

No. 23).    Defendant moved to dismiss the amended complaint on July

28, 2020.    (ECF No. 24).    On August 10, the day before Plaintiff’s

opposition was due, the parties filed a consent motion requesting

an extension of time to file their respective opposition and reply,

(ECF No. 25), which the court denied by paperless order.              (ECF No.

26).     Despite this denial, Plaintiff did not respond immediately

to the motion to dismiss.          Instead, more than seven weeks later,

on October 2, 2020, she filed a motion for leave to file a response

to    defendant’s   motion    to    dismiss   that     included   a   proposed

opposition.     (ECF No. 27).        Despite its earlier consent to the

extension     request,    Defendant        responded    in   opposition     to

Plaintiff’s motion to file a response out of time.            (ECF No. 28).

II.    Motion for Leave to File Opposition

       In defending her filing more than seven weeks after the

opposition deadline and the denial of the parties’ consent motion

for an extension, Plaintiff’s counsel points to numerous causes of

delay.     Some of these predate the previous ruling on the consent

motion, such as a “family matter” and her child’s birthday party

she attended to on the week of August 3, 2020, as well as deadlines

                                       4
      Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 5 of 29



in “administrative matters,” and a case conference scheduled on

August 6, 2020.      Counsel explains how various crises occurred at

work right around the time of the deadline for an opposition and

afterwards.       The day before the consent motion was filed, for

instance, a “Senior Counsel” in her firm went on leave because her

spouse tested positive for Covid-19, requiring her colleague’s

family to quarantine.      Her colleague’s absence left no one to help

her “perform work or supervise Associate Attorneys.”                  She also

states that she was required to cover for some of the matters with

which this colleague was involved.        Plaintiff’s counsel points to

an August 12 email to Defendant’s counsel detailing her various

work and personal responsibilities and asking for his consent to

the extension, to which he agreed.        (ECF No. 27-4).         The next day,

however, a “cybercrime incident” occurred involving a client’s

money, and Plaintiff’s counsel was tasked with working on notices

to clients and government officials.       Because of a security breach

involved   with    the   incident,   Plaintiff’s    firm’s    “IT    provider”

caused Plaintiff’s counsel further delays by limiting her and other

colleagues’ access to her computer and platforms.

     The   delays    detailed   throughout    the    end     of    August   and

September, on the other hand, do not revolve around discrete

emergencies but report several hearing and filing deadlines for

other clients and challenges for her at home amid the realities of

the COVID pandemic. Plaintiff’s counsel also reports that starting

                                      5
          Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 6 of 29



on   September       3,   2020,   she   was    tasked    with   onboarding   a   new

Associate Attorney. All of this, she argues, presents “good cause”

and “excusable neglect” that merits granting her an extension under

Fed.R.Civ.P.6(b)(1)(A) and (B).               Pointing to the standard for pre-

trial schedule modifications, Plaintiff adds these events also

satisfy the definition of “good cause” pursuant to Fed.R.Civ.P.

16(b)(4).

      The BPD comments that “Defendant’s counsel is sympathetic to

these struggles.          They are representative of the kind of struggles

that all attorneys face from time to time.”                        This, the BPD

continues,      is    why   it    “consented     to     Plaintiff’s   request    for

additional time to file an Opposition, even though Plaintiff has

had years to plead her case properly.”                   It argues that, at this

juncture, however, “these commonplace struggles do not excuse

ignoring a Court Order and failing to inform the Court of the

status of the Opposition until seven weeks after it was due.”2                   For

this reason, the BPD says it did not consent to the October 1

request to file out of time and asks the court not to consider the

late response.

      Regardless of the merits of the initial request to extend the

filing deadline, counsel cannot simply ignore the fact that the


      2The Defendant correctly points out that even if the court
had granted the consent motion to extend, Plaintiff’s submission
would still have been a few days late. (ECF No. 28, ¶ 12).


                                          6
        Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 7 of 29



request was denied and do nothing for nearly two months.                    Other

cases in which leave was granted have generally involved much less

delay.    See, e.g., Afzal v. Aslam, No. WMN-11-395, 2011 WL 2457682

at *1 n.1 (D.Md. June 15, 2011) (granting a plaintiff’s motion for

leave to file opposition citing a four-day delay in filing due to

CM/ECF “Accessibility Problems”).            Moreover, other cases have

rejected a delay of this length when a technical issue occurring

firm-wide is cited.        See, e.g., Johnson v. Nat’l R.R. Passenger

Corp., No. 07-1806, 2008 WL 11396762 at *2 (D.D.C. April 1, 2008)

(“[T]he    court   rejects   Plaintiff’s     argument   that    an    internal

problem     with   email   notifications     causing    him    to    miss     the

defendant’s motion to dismiss [until nearly a month after the

deadline]      constitutes      ‘excusable     neglect’        pursuant        to

[Fed.R.Civ.P.] 6(b).”).

     Nevertheless, as Judge Bennett has stressed, the standard

under Fed.R.Civ.P. 6(b) is a “discretionary” and “equitable one,

and hinges on the characteristics of the delay and the movant’s

culpability.”      Lee v. Safeway, Inc., No. RDB-13-3476, 2014 WL

4926183 at *3 (D.Md. Sep. 30, 2014) (citing Lujan v. Nat’l Wildlife

Fed., 497 U.S. 871, 895 (1990) and Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)).                     The

confluence of outside events affecting Plaintiff’s counsel and her

firm constitutes good cause for an extension under Fed.R.Civ.P.

6(b).     The prejudice to Defendant from the delay would be de

                                      7
      Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 8 of 29



minimis (the merits of its motion will be reached either way), and

there is no reason to doubt the particular challenges faced by

Plaintiff’s counsel in light of the “cybercrime incident” at her

firm and other COVID related challenges as they impacted her

professional and personal life.          The motion for leave to file

Plaintiff’s   opposition    will    be    granted,   and   the   proposed

opposition will be considered.

II.   Motion to Dismiss

      A.   Standard of Review

      A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency of the complaint.      Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).        A plaintiff’s complaint need

only satisfy the standard of Fed.R.Civ.P. 8(a), which requires a

“short and plain statement of the claim showing that the pleader

is entitled to relief.”    Fed.R.Civ.P. 8(a)(2).      At this stage, all

well-pleaded allegations in a complaint must be considered as true,

Albright v. Oliver, 510 U.S. 266, 268 (1994), and all factual

allegations must be construed in the light most favorable to the

plaintiff, see Harrison v. Westinghouse Savannah River Co., 176

F.3d 776, 783 (4th Cir. 1999) (citing Mylan Labs., Inc. v. Matkari,

7 F.3d 1130, 1134 (4th Cir. 1993)).       “Rule 8(a) (2) still requires

a ‘showing,’ rather than a blanket assertion, of entitlement to

relief.”   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 n. 3

(2007).

                                    8
      Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 9 of 29



      In evaluating the complaint, unsupported legal allegations

need not be accepted.          Revene v. Charles Cty. Comm’rs, 882 F.2d

870, 873 (4th Cir. 1989).            Legal conclusions couched as factual

allegations are insufficient, Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009),    as    are    conclusory    factual   allegations   devoid   of   any

reference to actual events.           United Black Firefighters of Norfolk

v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979); see also Francis v.

Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009).           “[W]here the well-

pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged - but it has

not ‘show[n]’ – ‘that the pleader is entitled to relief.’”             Iqbal,

556   U.S.      at     679   (quoting   Fed.R.Civ.P.    8(a)(2)).       Thus,

“[d]etermining whether a complaint states a plausible claim for

relief will . . . be a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”    Id.

      B.     Title VII Retaliation

      The BPD argues that Ms. Tonin’s amended complaint fails for

many of the same reasons Counts I-V were dismissed in the original

complaint.      The Title VII retaliation claim in Count I, it argues,

is a “repackaging of Count III” in the previous complaint that

fails to state any “adverse employment action” taken by Defendant

against Plaintiff in connection with “any protected activity that

she took.”

                                         9
        Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 10 of 29



        Plaintiff alleges that she “filed EEOC Complaints [that]

complained           about    discrimination        and      retaliation.”   These

constituted          “protected       activities”      and    allegedly   prompted

Defendant, learning of these complaints, to “subject[] her to

unfounded complaints, investigations, and discipline.”                    (ECF No.

23, ¶¶ 163-64).         This Count, as with the others, incorporates the

generalized allegations preceding it.                  Many of these allegations

recount conduct predating May 23, 2017, and thus, as explained,

are untimely as to Plaintiff’s retaliation claims, except that

those       events    may    serve    as   “relevant   background    information.”

Tonin, 2020 WL 3259083, at *6 (explaining that Maryland, as a

deferral state, has a 300-day limitations period running back from

the 2018 EEOC complaint thus time barring all related allegations,

except for hostile work environment, occurring before this date).3

        The entire complaint, unfortunately, is not drafted in an

understandable format.               Instead of linking any actions to any of

the causes of action, Plaintiff merely outlines the entire course

of conduct and then labels it retaliation. While Defendant asserts

that none of the actions were sufficiently “adverse” to constitute

retaliation, it primarily argues that Plaintiff has not alleged




        3
       Her 2016 EEOC Complaint is relevant as a protected activity
of which her employer undoubtedly was aware by May 24, 2017. See
Karpel v. Inova Health System Servs., 134 F3d 1222, 1229 (4th Cir.
1998) (“She clearly engaged in protected activity when she filed
her EEOC complaint.”).
                                            10
        Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 11 of 29



facts showing any causal link between her protected activity and

any adverse action.

        The amended complaint seeks to tie, among other things,

transfers to what Plaintiff contends are less desirable posts, a

general    non-responsiveness        and    failure   to   honor   her   multiple

“reasonable accommodation” requests to avoid all prisoner contact,

and an “Intervention” meeting held seemingly to put Ms. Tonin on

notice of poor performance, as retaliatory conduct by the BPD that

links back to her 2016 EEOC Complaint.            At the same time, however,

she also seeks to tie this same conduct to the requests for

accommodation themselves.           For example, she details how on May 24,

2017,    she    called   two   of    her    supervisors,    Sgt.   Hunter,    the

“Administrative Sgt. For Southwest District,” and a Lt. Saunders

requesting reassignment as per her therapist’s recommendation.

Instead, she was told her injury in a work-related car accident in

2016 was not found to be in the “line of duty” and her request was

denied.        Sgt. Hunter subsequently agreed to meet with her to

discuss the decision but did not show up at the planned meeting.

Shortly, thereafter, Lt. Saunders informed her that she had been

“assigned to work the front desk for the Southwest District.”                Ms.

Tonin implies that this constituted a form of retaliation for all

her past requests and complaints as she reports having a “severe

panic attack” in getting word of her assignment; a Lt. Colburn



                                           11
     Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 12 of 29



ultimately “[re-]assigned her to the Eastern District for that

night.”   (ECF No. 23, ¶¶ 56-60).

     Defendant claims that none of these allegations address the

central complaint in the previous opinion as to the deficiencies

of what was labeled “Count III” in the original complaint:

            Count III raises a retaliation claim.      “To
            establish a prima facie case of retaliation,
            a plaintiff must present facts that establish
            that (1) the plaintiff engaged in a protected
            activity; [(2)] the employer took an adverse
            employment action against the plaintiff; and
            (3) ‘there was a causal link between the two
            events.’ ” Chang Lim, 310 F.Supp.3d at 603
            (quoting Boyer-Liberto    v.     Fontainebleau
            Corp., 786 F.3d 264, 281 (4   th Cir. 2015)).
            Plaintiff summarily concludes that “Defendant
            subjected [her] to unlawful retaliation” but
            does not identify the adverse employment
            action she challenges or connect it to any
            protected activity that she took. (ECF No. 1,
            ¶ 142).

Tonin, 2020 WL 3259083 at *8.         Defendant stresses that Plaintiff

again fails to show causation between protected activity and its

conduct and to show “materially adverse employment actions.”                (ECF

No. 24-1, at 8).         Even if the conduct in the amended complaint

describes      conduct    that   is   “materially      adverse”    under     the

relatively lower standard for retaliation (compared to what is

adverse   in    the   discrimination       context),   Plaintiff    fails    to

establish a plausible causal link between such episodes and either

her 2016 or 2018 EEOC complaints.          Ms. Tonin points to a multitude

of actions taken by apparent supervisors with no clear explanation


                                      12
        Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 13 of 29



of that individual’s position relative to Plaintiff or Defendant.

Her   2016    EEOC,      upon     which    the    bulk   of   the    “retaliation”     is

apparently aimed, alleges discrimination on the basis of national

origin    and     sex    and      states   that   this   is    what    motivated      Sgt.

Ferinde’s “discipline and harassment in violation of Title VII”

against her.       (ECF No. 11-4, at 1).            Yet, as Defendant point out,

with these underlying discrimination claims now dismissed, she has

shifted to claiming Defendant’s conduct, acting through various

supervisors,       was        a   continuation      of   Sgt.       Ferinde’s    alleged

harassment and was retaliation against this complaint itself.

        Defendant is right to object this “kitchen sink” approach.

(ECF 24-1, at 10).                 Treating a similar set of claims in a

Fed.R.Civ.P. 12(b)(6) motion, Judge Hollander has explained that,

“[t]o allege the requisite causation under Title VII, the plaintiff

must plead that the retaliation ‘would not have occurred in the

absence      of   the        alleged   wrongful     action      or    actions    of    the

employer.’”       Brown v. Bratton, No.: ELH-19-1450, 2020 WL 886142,

at *20 (quoting Univ. of Tex. Sw. Med. Ctr. V. Nassar, 570 U.S.

338 360 (2013)) (“Defendants have moved to dismiss all fifteen

counts of the Complaint, which they aptly characterize as a

‘kitchen sink’ pleading.”).                To accomplish this, “there must exist

‘some     degree        of     temporal     proximity     to     suggest    a     causal

connection.’”       Id. (quoting Constantine v. Rectors & Visitors of

George Mason Univ., 411 F.3d 474, 501 (4th Cir. 2005)).                         There the

                                             13
     Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 14 of 29



plaintiff complained of termination, the quintessential adverse

action, and yet the court commented “[a] period of almost two years

between the protected conduct and the termination is far too remote

to raise an inference of causation between the filing of the EEOC

Charge and the termination.” Id. (quoting Hooven-Lewis v. Caldera,

249 F.3d 259, 278 (4th Cir. 2001)).            This court has also stressed

that, “[w]here temporal proximity is the only evidence of causation

. . . ‘the temporal proximity must be very close.”                      Sewell v.

Strayer Univ., 956 F.Supp.2d 658 (D.Md. 2013) (quoting Clark Cty.

Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001)).

     Here, Plaintiff argues that a course of conduct by Sgt.

Ferinde    beginning      shortly    after     her   hiring       was   not     only

discriminatory     but,    now   that    the      Title    IX     allegations    of

discrimination have been dismissed, also retaliatory.                   Plaintiff

implies    that   this    conduct,      continued     by       Plaintiff’s    other

supervisors and occurring over seven years, can all be imputed to

retaliatory motives.       In fact, she now alleges it culminated with

her termination.

     The   amended     complaint    fails    to    make    a    plausible     causal

connection between her 2016 and 2018 EEOC complaints and any of

the generally alleged conduct.          This course of conduct, moreover,

is simply too attenuated in time from her original EEOC complaint

plausibly to argue that it was its motivating factor, particularly

when Plaintiff formerly alleged it was also motivated by her

                                        14
        Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 15 of 29



national       origin,    sex,    disability         and    request   for     disability

accommodations.          Moreover, her termination need not be considered,

both because Plaintiff tells the court not to, but also because

she fails to establish a connection to it and any of Plaintiff’s

claims.        Ultimately, there are no plausible allegations of a

concerted plan to punish Ms. Tonin for her complaints by the BPD.

As uncomfortable as these encounters with Sgt. Ferinde and others

may have been, nothing in the amended complaint connects the

alleged       conduct,    in    any    kind    of    particularized         way,   to   her

complaints to the EEOC.           Count I will be dismissed.

     C.        The ADA Claims

     The BPD argues that the other counts in the amended complaint,

all related to her disability, also fail because BPD’s failure

fully    to    accommodate       Ms.    Tonin       for    her   “anxiety    and   mental

condition” “ad infinitum” does not constitute discrimination.                            It

asserts that a failure to accommodate a person exactly how she

wants forever does not constitute discrimination or a failure to

accommodate under 42 U.S.C. §§ 12101 et seq. for Counts II and

III, respectively.             As to the ADA retaliation and hostile work

environment claims (Counts IV and V), it argues that Plaintiff has

failed to “point to any adverse employment actions against her.”

     Except for the factual enhancements to numerous portions of

the general allegations, the remaining allegations specific to

Counts II-V are verbatim the same (except changed headers and minor

                                              15
        Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 16 of 29



typographical corrections) as Counts VI-IX found to survive as

unopposed under Fed.R.Civ.P. 12(b) in the previous opinion and

prior to granting Plaintiff leave to amend the others.                     Tonin,

2020 WL 3259083 at *9.           Nonetheless, Defendant challenges these

claims now, although little of the underlying and relevant conduct

has changed between the original and amended complaint.

        1.    Retaliation

        Count IV (as with Count VIII in the original complaint)

alleges      that    that   Defendant    “subjected    Plaintiff    to   unlawful

retaliation         based   on   her    protected   activity   of    requesting

reasonable accommodations for her disability.” (ECF No. 23, ¶ 175-

178).        Unlike with the Title VII retaliation, Defendant only

attacks the ADA Hostile Work Environment claim, and not the ADA

Retaliation claim, on causation grounds.              Instead, it doubles down

on its argument that it has subjected Plaintiff to no materially

adverse actions that would constitute retaliation.                 In doing so,

however, Defendant distorts the relevant standard.                  It contends

that reassignment alone cannot constitute an adverse action but

cites to a case where the sole claim of both discrimination and

retaliation was a single reassignment.                 (ECF No. 24-1, at 12)

(citing Boone v. Goldin, 178 F.3d 253, 255 (4th Cir. 1999)).                 That

case itself centrally relied on Page v. Bolger, 645 F.2d 227 (4th

Cir. 1981), to which Defendant also cites, but Page involved only

discrimination claims and no retaliation allegations at all. (Id.)

                                         16
      Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 17 of 29



(citing Page, 645 F.2d at 233) (explaining how the test for adverse

action    under   a   discrimination       claim   focuses    on   “ultimate

employment decisions.”).

      Defendant has conflated the standard for an adverse action

for   a   discrimination    claim   with    the    relevant    standard   for

retaliation.      The Fourth Circuit has explained that Title VII

retaliation standards apply equally to ADA retaliation claims.

S.B. ex rel. A.L. v. Bd. Of Educ. Of Harford Cty., 819 F.3d 69, 78

(4th Cir. 2016) (citing Rhoads v. F.D.I.C., 257 F.3d 373, 391 (4th

Cir. 2001)); see 29 U.S.C § 12203.         A “materially adverse,” action

in the retaliation context is one that “well might” be enough “to

dissuade[] a reasonable worker from making or supporting a charge

of discrimination.” S.B. ex rel, 819 F.3d at 78 (citing Burlington

N. & Santa Fe R&R Co., 548 U.S. 53, 54, 68 (2006)).

      Plaintiff alleges that the same conduct aimed at her by the

BPD for reporting claims to the EEOC under Title VII was equally

aimed at her for repeatedly requesting “reasonable accommodations”

to avoid contact with prisoners due to her depression and anxiety.

(See, e.g., ECF No. 23, ¶¶ 56-61).              For example, the amended

complaint, as with the original, highlights how, on April 24, 2018,

Plaintiff   submitted   a   “request     for    reasonable    accommodations

pursuant to Department Policy 1737.”           Nevertheless, upon emailing

the address provided by this policy, her email bounced back, and

her phone calls rang unanswered and with no option to leave a

                                    17
       Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 18 of 29



voicemail.        Shortly thereafter, on May 13, 2018, Plaintiff was

told by a Lt. Lundy that she would be assigned to Central Booking

Intake Facility (“CBIF”).             In her amended complaint, Plaintiff

adds new details on how dangerous and triggering to someone with

her condition CBIF can be with poor supervision of prisoners and

with a high likelihood of encountering prisoners in passing.                   She

also contends it is “less desirable” as a post with poor lighting

and    dreary      conditions,       and    that      some    “similarly-situated”

colleagues with the “same restrictions” as she were allowed to

avoid it.        (ECF No. 23, ¶¶ 130-141).

       A reasonable worker in Plaintiff’s shoes well might have been

dissuaded by this kind of transfer, and the other demands made of

Ms. Tonin,4 from continuing to pursue reasonable accommodations

for her condition.          This is particularly true given that almost

all the instances of alleged retaliation occurred close in time to

one of Plaintiff’s accommodation requests.                   Defendant quotes from

Williams v. Va. Polytechnic Inst. & State Univ., 451 F.Supp.3d

467,       479   (E.D.Va.   2020),    for       the   relevant    standard   for   a

retaliation claim, but this case was decided on summary judgment,

and not on a motion to dismiss.                  Moreover, the ADA retaliation


       4
       For example, Plaintiff also adds new details around how
interviews and supplemental information was demanded of her for
internal investigations that were held open for years, even after
one initiated by Sgt. Ferinde was found to be “unfounded.” (ECF
No. 23, ¶¶ 81-82, 87, 115).


                                           18
     Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 19 of 29



claims survived there because, “[t]he short time period between

her last accommodation request and the adverse action give rise to

a causal inference.”     Id. at 479.5     The motion to dismiss as it

relates to Count IV will be denied.

     2.     Discrimination and Failure to Accommodate

     Ms. Tonin alleges under Count II that the BPD “subjected [her]

to unlawful discrimination based on her disability in violation of

the ADA,” and in Count III that it similarly “subjected [her] to

unlawful discrimination based on her disability by its failure to

engage in an interactive dialogue with [her] regarding reasonable

accommodations     and   its    failure     to    provide     reasonable

accommodations . . . in violation of the ADA.”          (ECF No. 23, ¶¶

167-172).

     It is unclear what separate discrimination, if any, Plaintiff

is asserting, outside of the failure to accommodate.            As Judge

Hollander has written:

            To plead a claim for failure to accommodate,
            an employee must allege facts that show; (1)
            she was an individual with a        disability
            within the meaning of the ADA; (2) the
            employer had notice of her disability; (3)
            with reasonable accommodation, she could
            perform the essential functions of the
            position; and (4) the employer refused to make
            such accommodations.




     5 Such a lack of temporal attenuation on this claim may be
why Defendant does not challenge causation here.
                                   19
       Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 20 of 29



Chappel v. Balt. Cty. Pub. Schs., No. ELH-18-3328, 2019 WL 1746697

at *5 (D.Md. April 17, 2019) (quoting Rhoads v. FDIC, 257 F.3d

373, 387 n.11 (4th Cir. 2001)). The fact that there is no reference

to discriminatory intent in this rule is not an accident.                         Under

the Act “a plaintiff need not show that the employer . . . acted

with       a    discriminatory    motive.        The    denial   of   a   ‘reasonable

accommodation’ alone is discrimination.”                  EEOC v. Mfrs. & Traders

Tr. Co., 429 F.Supp.3d 89, 106 (D.Md. 2019) (citing Bryant v.

Better Bus. Bureau of Greater Md., Inc., 923 F.Supp. 720, 742

(D.Md. 1996)).            Defendant’s motion does not clarify things except

to attack both Counts on the same grounds: that the ADA only

requires reasonable accommodation not the accommodation preferred

by   an        employee    forever.   With       only   the   bald    assertion    that

Plaintiff was subject to “unlawful discrimination” because she had

anxiety and depression, but without factual support to determine

a separate cause of action beyond a failure to accommodate, these

two counts will be treated as one and the same.6


       6
       Plaintiff’s opposition fails to distinguish Count II from
Count III, even with elaboration. She reiterates only that the
ADA prohibits “‘employment discrimination’ against a qualified
individual on the basis of disability in regard [sic]. . .
advancement, or discharge of employees, employee compensation, job
training, and other terms, conditions, and privileges of
employment.” (ECF No. 27-6, at 8) (citing Scott v. Lori, No. ELH-
19-2014 U.S. Dist. LEXIS 119750, at *3 (D.Md. July 8, 2020)). She
goes on to detail that the Amended Complaint alleges that she
suffers both from physical disabilities (“hip impairment limited
her ability to walk, stand, and bend”), and mental disabilities


                                            20
     Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 21 of 29



     Defendant argues, as a threshold matter, that Plaintiff’s

claim is “confusing” because, on the one hand, she admits that she

was, in fact, properly accommodated for a period, but on the other

hand, complains that she was not accommodated properly otherwise.

Unfortunately for Defendant, offering a reasonable accommodation

at one period does not insulate an employer from a challenge at

another time.     In fact, Plaintiff openly remarks that she was

properly accommodated in the period prior to her transfer to CBIF

and able to do her job fully.      Her allegation in Count III makes

specific reference to Defendant’s alleged “revoking reasonable

accommodation” that comes “and/or” with its failure affirmatively

to provide such accommodations.         Her opposition highlights that,

as per the amended complaint and starting on April 4, 2018, “Lt.

Carter revoked her reasonable accommodations and directed her to

perform fingerprinting duties which required direct contact with

prisoners   and   despite   her   repeated    requests   for   reasonable

accommodations, since April 11, 2018, Plaintiff has not been

accommodated.”




(“extreme stress, anxiety, and depression that caused confusion,
inability to concentrate, difficulty sleeping, and disturbance in
appetite”); that Defendant knew about the conditions; and that she
was, nonetheless, “at all times capable of performing all essential
functions of her job position with reasonable accommodations.”
Thus, she effectively only argues that she was “otherwise
qualified” under the failure to accommodate standard.
                                   21
        Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 22 of 29



        Nonetheless, Defendant’s central argument is that the amended

complaint is defective as “Plaintiff believes that she is entitled

to serve in perpetuity as a police officer without having to do

anything remotely close to police work.                  More fundamentally . . .

Plaintiff believes she is entitled to whatever accommodation she

wants, for the duration of her employment.”                   (ECF No. 24-1, at 11)

(citing Fleetwood v. Harford Sys. Inc., 380 F.Supp. 2d 688, 700

(D.Md. 2005) (rejecting Plaintiff’s request for “permanent help

from a colleague” as an unreasonable accommodation in requiring

“permanent     help    with    an    essential      duty.”)        (emphasis    added)).

Really, Defendant’s argument boils down to alleging that the

accommodation       requested       by    Plaintiff    is    unreasonable,       and   it

therefore does not have to honor it.                   Plaintiff counters in her

opposition that her contact with prisoners was found by an expert,

as   stated    in    her    amended       complaint,    to    “worsen       [Plaintiff’s

symptoms and delay recovery.” (ECF No. 27-6, at 11) (citing ECF

No. 23, ¶¶ 101-02).           This implies that these accommodations need

not be permanent as she works towards recovery.

        Regardless     of     the        indeterminant       end     date      for   such

accommodations, Defendant, argues “Plaintiff is not entitled to an

accommodation of her choosing.”                  (ECF No. 24-1, at 9).           Even if

true,     Defendant        fails      affirmatively          to     argue     that     the

accommodations it provided were reasonable, even if Ms. Tonin’s

requests were not.

                                            22
       Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 23 of 29



       More importantly, Defendant’s argument is premature as it

goes to the merits of what form of accommodation is reasonable in

light of Ms. Tonin’s diagnosis.       Such analysis is inappropriate at

this stage. To this point, the case cited by Defendant was decided

on a motion for summary judgment.         See Fleetwood, 380 F.Supp.2d at

696.    Seen in the light most favorable to Plaintiff, her request

for no prisoner contact is reasonable, particularly as it was

honored for almost a year.        (See ECF No. 23, ¶ 68).        Defendant

stopped honoring that request.            Plaintiff plausibly states she

could have performed the essential functions of her job had the

BPD instead properly attended to her condition in some fashion.

While Count II will be dismissed as duplicitous, Ms. Tonin has

plausibly stated a claim for a failure to accommodate. Defendant’s

motion to dismiss Count II will be granted, but its motion to

dismiss Count III will be denied.

       D.   Hostile Work Environment

       As correctly implied in Defendant’s motion to dismiss, much

of the same conduct that informs Plaintiff’s retaliation claim,

informs her hostile work environment claim.              As noted in the

previous    opinion,   however,   the     “continuing   violation”   theory

allows consideration of events occurring before May 23, 2017 as

they relate to the hostile work environment claim.          Tonin, 2020 WL

3259083 at *6 (citing Holland v. Wash Home, Inc., 487 F.3d 208,

219 (4th Cir. 2007) (finding the theory applies to hostile work

                                     23
        Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 24 of 29



environment claims, but not disparate treatment or retaliation

claims,       and   “allows     consideration   of   incidents   that    occurred

outside the time bar when those incidents are part of a single,

ongoing pattern of discrimination”)).

        Therefore, additional facts from the amended complaint can be

considered,         including    the   claim,   discussed   thoroughly    in   the

previous opinion and unchanged in the amended complaint, that on

September 28, 2016 Defendant issued Plaintiff “two (2) separate

Notifications of Internal Investigation” involving undisclosed

“incidents” on June 24, 2016 and September 6, 2016, despite her

involvement in a March 2016 work-related car accident in which she

“suffered injuries to her hip.” (See ECF No. 23, ¶¶ 12-26); Tonin,

2020 WL 3259083 at *1.           As also previously detailed, Sgt. Ferinde

filed     a    separate       internal    investigation     complaint    against

Plaintiff “for alleged failure to follow chain of command, minor

neglect of duty, and disobeying a directive,” for which she

received another notice thereafter.              (Id., ¶¶ 17-19).

        It was for these instances, and others, that Plaintiff filed

her 2016 EEOC complaint against Sgt. Ferinde on October 23, 2016.

In alleged response, Sgt. Jason Bennett (whose exact relation to

Defendant, as with others, remains unclear) submitted a memorandum

to Maj. Robert Jackson (same) that Plaintiff’s “police powers had

been suspended that day due to medical reasons” including “extreme

emotional distress that is affecting her ability to perform the

                                          24
       Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 25 of 29



duties as a Police Officer.”           Shortly thereafter, she began her

treatment     with     Michele   Coakley    at    Interdymanics       who     first

diagnosed her with the mental issues she continues to report.

(Id., ¶¶ 22-24).

       Another otherwise time-barred series of incidents revolving

around her recovery from surgery on her hip is also relevant to

the hostile work environment claim.          Plaintiff adds new details to

her return to work from medical leave on February 10, 2017.                   Nurse

Mary Louise Grecke met with Plaintiff, as Defendant’s medical

provider, “to assess the status of her disability.”                       Ms. Tonin

claims she “interrogated her” about her physical limitations and

made dismissive and sarcastic remarks towards them (“you can squat?

. . . you can return to work now”).              The nurse, she claims, also

made   “accusations”      that   continued    and    “were    not    limited     to

Plaintiff’s medical condition and disability.”               Nurse Gercke even

questioned Plaintiff about her EEOC complaint “which [Plaintiff]

had not disclosed [to her].”           These comments, Ms. Tonin argues,

were “based on [her] disability and her need for accommodations

. . . and [were] stated to intimidate Plaintiff and deter her from

engaging in protected activity and to return to work earlier than

her physician had requested.”         (ECF No. 23, ¶¶ 27-32).

       This   period    was   also   apparently     marred   by     Mr.    Herron’s

issuance of two disciplinary actions against her that found that

she had “allegedly committed Preventable Departmental Accidents,”

                                       25
       Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 26 of 29



which she now adds were dated December 19, 2016.7                  Similarly, on

April 25, 2017, as detailed in the original complaint, a Detective

Edward Gordon with IA reached out to Plaintiff to interview her

regarding     “four    (4)   open   IA    cases”   that    “were   connected   to

Plaintiff’s EEOC complaint” against Sgt. Ferinde.                   (ECF No. 23,

¶ 39). Det. Gordon expressed a wish to “close out” the open cases,

and Plaintiff subsequently overheard him on April 26, 2017 speaking

with other Detectives and commenting that the cases against her

were “bull sh*t.”        She claims these comments “confirmed” to her

that these complaints and internal investigations were all part of

“ongoing harassment, ridicule, and discipline.”                (ECF No. 23, ¶

46).       All of this led to Plaintiff’s discovery on May 18, 2017,

discussed     above,    whereby     she   realized   her    wages    were   being

garnished.

       A hostile work environment sets a high bar.                   The Fourth

Circuit has explained that, in proving a hostile work environment

under the ADA, a modified version of the Title VII test is used in

which:

             an ADA plaintiff must prove the following to
             establish   a hostile work environment claim:
             (1) he is a qualified individual with a
             disability; (2) he was subjected to unwelcome

       7
       A Lt. Balboa had apparently told Plaintiff not to expect
any disciplinary actions “after the incidents” even though she
claims, “Defendant had knowledge of Plaintiff’s disability,
requests for reasonable accommodations, and issued these
disciplinary actions for incidents that occurred over 6-months
earlier” anyway. (ECF No. 23, ¶ 34).
                                          26
     Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 27 of 29



          harassment; (3) the harassment was based on
          his disability; (4) the harassment was
          sufficiently severe or pervasive to alter a
          term, condition, or privilege of employment;
          and (5) some factual basis exists to impute
          liability   for   the  harassment   to   the
          employer. See Brown v. Perry, 184 F.3d 388,
          393          (4th         Cir.         1999)

Fox v. Gen. Motors Corp., 247 F.3d 169, 177 (4th Cir. 2001) (citing

Brown v. Perry, 184 F.3d 388, 393 (4th Cir. 1999)).          Judge Grimm

has clarified that a plaintiff must allege “not only that [s]he

subjectively perceived h[er] workplace environment as hostile, but

also that a reasonable person would so perceive it, i.e., that it

was objectively hostile.”    Wilson v. Montgomery Cty. Brd. Of Trs.,

No.: PWG-17-2784, 2018 WL 43000498, at *5 (D.Md. Sept. 10, 2018)

(citing Fox, 247 F.3d. at 178).     This objective test looks to “the

frequency of the discriminatory conduct; its severity; whether it

is physically threatening or humiliating, or a mere offensive

utterance;   and   whether   it   unreasonably    interferes    with   an

employee’s work performance.” Id. (quoting Walton v. Mental Health

Ass’n, 168 F.3d 661, 667 (3d Cir. 1999)).

     Defendant stresses that Plaintiff has failed to demonstrate

a “hostile or deeply repugnant” workplace, as the claim requires,

as opposed to a “merely unpleasant” one.         (ECF No. 24-1, at 14)

(citing Edmonson v. Potter, 118 F.App’x 726, 730 (4th Cir. 2004)).

Fox itself, the BPD highlights, found “actionable harassment”

where a plaintiff’s supervisors referred to the plaintiff and other


                                   27
        Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 28 of 29



“disabled workers” as “handicapped MF” and “hospital people.”             274

F. 3d at 179.      Defendant also claims that Plaintiff fails to show

the conduct took place “because of her disability.”

        On both the issue of severity and causal connection to her

disability,      Plaintiff’s    opposition     adds   little    except    the

conclusory remark that she suffered “recurring unwelcome conduct

based on her disability and requests for reasonable accommodations

from February 2017[,] when she returned to work from medical

leave[,] until January 25, 2019[,] that were sufficiently severe

to alter her terms of employment.”         (ECF No. 27-6, at 14) (quoting

Boyer-Liberto 786 F.3d at 277).             The remainder of the filing

reiterates that Plaintiff was “harassed and questioned about her

disability’s     physical    limitations”    and   issued    two   reprimand

letters regarding six-month old conduct when she first returned

from medical leave in February 2017, just as she was “harassed and

subjected to investigative interviews” based “on complaints that

had no merit” with her other return from medical leave in April

2017.

        The question of causal connection need not be addressed on

this claim,8 as Ms. Tonin’s allegations, even viewed collectively

over the entire relevant period, fail plausibly to state the kind


        8
       The only place causation is potentially relevant is with
Plaintiff’s unexplained reference to her termination.          As
discussed before, however, the termination need not be considered
as to any of these claims without more information.
                                      28
     Case 1:19-cv-00323-DKC Document 29 Filed 11/17/20 Page 29 of 29



of severe, perverse and outwardly discriminatory conduct that

constitutes a hostile work environment under the ADA.        The hostile

conduct need not necessarily consist of the kind of aggressive,

degrading and outwardly hostile comments towards Plaintiff and

other disabled people seen in Fox.       The reprimands, questioning,

selective ignoring, and transferring of Plaintiff to undesirable

posts, which serve the basis of her retaliation claim, however,

are simply not concentrated enough in time or severity to give

rise to a proper hostile work environment claim.           None of this

conduct is sufficiently disruptive to alter the terms of employment

for an objectively reasonable person, even if it was found to be

subjectively hostile by Plaintiff because of her extreme stress,

anxiety and depression.    Count V will be dismissed.

III. Conclusion

     For the foregoing reasons, the motion for leave to file an

opposition by Plaintiff is granted and the motion to dismiss filed

by Defendants will be granted in part and denied in part.              A

separate order will follow.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                   29
